

117 HR 4805 IH: Safe School Drinking Water Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4805IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Ms. Clarke of New York (for herself, Ms. Barragán, Ms. Norton, Mr. Blumenauer, Mr. Nadler, Mrs. Carolyn B. Maloney of New York, Mr. Lowenthal, Ms. Schakowsky, Ms. Velázquez, Mr. Payne, Mr. Evans, Ms. Newman, Mr. Espaillat, Ms. Lee of California, and Ms. Meng) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Administrator of the Environmental Protection Agency to establish a program to make grants to States to assist local educational agencies in voluntary installation and maintenance of filtration stations at schools and child care programs, and for other purposes.1.Short titleThis Act may be cited as the Safe School Drinking Water Act. 2.Grant program for installation of filtration stations at schools and child care programsSection 1464 of the Safe Drinking Water Act (42 U.S.C. 300j–24) is amended by adding at the end the following: (e)Grant program for installation and maintenance of filtration stations(1)ProgramThe Administrator shall establish a program to make grants to States to assist local educational agencies in voluntary installation and maintenance of filtration stations at schools and child care programs under the jurisdiction of the local educational agencies.(2)Direct grants to local educational agenciesThe Administrator may make a grant described in paragraph (1) directly available to—(A)any local educational agency described in clause (i) or (iii) of subsection (d)(1)(B) located in a State that does not participate in the program established under paragraph (1); or (B)any local educational agency described in clause (ii) of subsection (d)(1)(B). (3)Use of fundsGrants made under the program established under this subsection may be used to pay the costs of—(A)installation and maintenance of filtration stations at schools and child care programs; and(B)annual testing of drinking water at such schools and child care programs following the installation of filtration stations.(4)PriorityIn making grants under the program established under this subsection, the Administrator shall give priority to States and local educational agencies that will assist in voluntary installation and maintenance of filtration stations at schools and child care programs that are in low-income areas.(5)GuidanceNot later than 180 days after the date of enactment of this subsection, the Administrator shall establish guidance to carry out the program established under this subsection.(6)No prior testing requiredThe program established under this subsection shall not require testing for lead contamination in drinking water at schools and child care programs prior to participation in such program.(7)DefinitionsIn this subsection:(A)Child care program and local educational agencyThe terms child care program and local educational agency have the meaning given such terms in subsection (d).(B)Filtration stationThe term filtration station means an apparatus that—(i)is connected to building plumbing;(ii)is certified to the latest version of NSF/ANSI 53 for lead reduction and NSF/ANSI 42 for particulate reduction (Class I) by a certification body accredited by the American National Standards Institute National Accreditation Board;(iii)has an indicator to show filter performance;(iv)can fill bottles or containers for water consumption; and(v)allows users to drink directly from a stream of flowing water.(8)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $100,000,000 for each of fiscal years 2022 through 2031..